Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 27 November 2019. It is noted, however, that applicant has not filed a certified copy of the 201911182786.2 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to because there is a lead line without any reference character in Fig. 1. In particular, the lead line between the lead lines for reference characters “1042” and “105” in Fig. 1 should be provided with the reference character “1043” to indicate the motor that rotates shaft “1042”.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Although Fig. 3 shows collection boxes, no detachability of the boxes is illustrated. Further, no single collection box that exceeds both ends of the accommodating portion is illustrated. Therefore, the boxes being “detachably” connected to the rack as required by claim 5 and both of (a) the collection box having two ends that “exceed two ends of the accommodating portion” and (b) the box being “detachably” connected to the rack as required in claim 6 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 at line 10 recites, “the yams to cut two ends of a yam”. This recitation should read – yams to cut two ends of one of the yams – or – a yam to cut two ends of the yam – since no ‘yams’ are introduced prior to “the yams”.
Claim 1 at line 12 recites, “other, arranged on”. This recitation should read – other, the first push-rod motor and the push plate arranged on –.
Claim 1 at line 12 recites, “one semicircular opening side”. This recitation should include the article “a”, such by reciting – a first semicircular opening side –.
Claim 1 at line 15 recites, “other, arranged on”. This recitation should read – other, the second push-rod motor and the vertical cutter arranged on –.
Claim 1 at line 15 recites, “one side of the push plate”. This recitation should include the article “a”, such by reciting – a first side of the push plate –.
Claim 1 at line 17 recites, “to cut one end of the yam”. In view of the present specification, it is clear that this end of the yam is one of the cut ends previously introduced at line 10. Therefore, the recitation “to cut one end of the yam” at line 17 should clarify that this end is one of the previously introduced ends, such as by reciting – to cut one of the ends of the yam –.
Claim 1 at line 19 recites, “other, arranged on”. This recitation should read – other, the third push-rod motor and the baffle arranged on –.
Claim 1 at line 23 recites, “other, arranged adjacent”. This recitation should read – other, the fourth push-rod motor and the horizontal cutter arranged adjacent –.
Claim 1 at line 26 recites, “the other end of the yam”. This recitation should recite – a second one of the ends of the yam – or otherwise better clarify that “the other end” is one of the previously introduced “ends”.
Claim 6 at line 5 recites, “the yam ends pushed down”. This recitation is referring to previously introduced ends of the yam, and therefore the same language “the ends of the yam” should be used as is used in claim 1.
Claim 7 at line 9 recites, “in coordination, fixedly connected”. This recitation should read – in coordination, the conveying motor and rollers fixedly connected –.
Claim 8 at line 22 recites, “the lowest surface of the conveyor belt being lower than the height”. This recitation should read – a lowest surface of the conveyor belt being less than the height –.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a conveying mechanism” as recited in claim 1 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “conveying” – i.e., in order to for a mechanism to be considered as a ‘conveying mechanism’, the mechanism must perform a conveying function; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the phrase “arranged on the rack” describes the location but not structure of the mechanism, and various structures can be arranged on the rack without necessarily performing any conveying function).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9 of copending Application No. 17/134,288 in view of US Pat. No. 7,651,388 B2 to Faires et al. 
Regarding present claim 1, claims 1 and 3 of the ‘288 application discloses each feature of present claim 1 except the controller connected to the first push-rod motor, the second push-rod motor, the third push-rod motor, the first photoelectric sensor and the fourth push-rod motor respectively. (Claim 3 of the ‘288 application discloses that the bottom surface of the storage box tilting downward as required by present claim 1.) Note, however, that claim 1 of the ‘288 application discloses that the controller is connected to the two-end removing mechanism, and that the two-end removing mechanism comprises the first push-rod motor, the second push-rod motor, the third push-rod motor, the first photoelectric sensor and the fourth push-rod motor respectively. Additionally, claim 1 of the ‘288 application discloses some of the features of present claim 1 using slightly different language. Whereas present claim 1 requires that the curved surface of the accommodating portion is “next” to the bottom of the storage box, claim 1 of the ‘288 application discloses that the curved surface of the accommodating portion is “adjacent” to the bottom of the storage box. However, the terms “next” and 
Regarding present claim 2, claim 3 of the ‘288 application discloses each feature of present claim 2.
Regarding present claim 3, claim 4 of the ‘288 application discloses each feature of present claim 3.
Regarding present claim 4, claim 4 of the ‘288 application discloses each feature of present claim 4.
Regarding present claim 5, claim 2 of the ‘288 application discloses each feature of present claim 5.
Regarding present claim 7, claim 1 of the ‘288 application discloses each feature of present claim 7.
Regarding present claim 8
In general, Faires teaches a food cutting device having a controller that is connected to various components of the food cutting device in order to automate operation of the food cutting device. In particular, Faires teaches a food cutting device 10 having controller 22, where the controller 22 is connected to a work-positioning conveyor 12, multiple cutters (see the cutting device 18 and the slicer 20 in Fig. 1), and a sensor 48 (see Fig. 1). Faires teaches that by having the controller connected to various components of the food cutting device, including cutters and a sensor, the controller can receive input related to the food item and can automatically operate the various components of the food cutting device in response to the food item such that the controller automates cutting operations (see, e.g., Fig. 1 and col. 4, lines 40-44 and col. 4, lines 54-56).
Therefore, because claim 1 of the ‘288 application discloses that the controller is connected to the two-end removing mechanism, and that the two-end removing mechanism comprises the first push-rod motor, the second push-rod motor, the third push-rod motor, the first photoelectric sensor and the fourth push-rod motor respectively, and because Faires teaches that connecting a controller to various components of a food cutting device allows the controller to automatically control operation of the various components in response to a signal from the sensor, it would have been obvious to one of ordinary skill in the art to connect the controller of the ‘288 application to each component of the two-end removing system (including the first push-rod motor, the second push-rod motor, the third push-rod motor, the first photoelectric sensor and the fourth push-rod motor respectively) in order to allow the controller to automatically control each of the motors in response to a signal from the sensor. This modification thus allows the controller to automatically controller each of the motors of the device of claim 1 of the ‘288 application.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 7 recites the limitation "the bottom surface" of the storage box.  There is insufficient antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear whether the Applicant intends to implicitly limit the storage box to having a single bottom surface, such that a storage box having two spaced apart bottom surfaces would not be encompassed by the claim. Alternatively, in the event that the storage box has more than one bottom surface (such as if the box includes two spaced apart bottom surfaces), it is unclear which bottom surface(s) must be titling downward. 
Claim 1 at line 19 recites the limitation "the other semicircular opening side”.  There is insufficient antecedent basis for this limitation in the claim. This recitation is indefinite because an accommodating portion may have more than two ‘semicircular opening sides’, such that it is unclear which other semicircular opening side is referred to by “the other semicircular opening side”. Indeed, as disclosed in the present application, the accommodating portion defines four semicircular sections. In such an accommodating portion, “the other semicircular opening side” could refer to a side located on the other side of the shaft but the same end of the accommodating portion, or to a semicircular opening at the other end of the shaft. Therefore, the lack of antecedent basis renders this limitation indefinite 
Claim 1 at line 21 recites, “the top middle” of the baffle. There is insufficient antecedent basis for this limitation in the claim. This recitation is indefinite because a top side of a baffle has multiple middles, including a first middle in a first horizontal direction, a second middle in a second horizontal direction (the second horizontal direction being perpendicular to the first horizontal direction), and a third middle that is a middle of the surface area of the top of the baffle. Which of these ‘middles’ is referred to by “the top middle”? Any of the three, or a specific one?
Claim 2 recites at lines 3-4, “a plain shaft”. The term “plain” in this recitation is a relative term which renders the claim indefinite. The term “plain” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much ornamentation is permitted while the shaft is still considered “plain”. Must the shaft be perfectly cylindrical along its entire length? If the shaft has one bulbous ends, or if the shaft has a small groove along a circumference of the shaft, is that sufficient for the shaft to no longer be “plain”? 
Claim 2 at lines 8-9 recites, “a pressing plate fixedly connected to two edges of the two rotating semi-cylindrical panels”. This recitation is indefinite because it is unclear whether more than one pressing plate. On the one hand, the claim expressly requires a single pressing plate in view of “a”. On the other hand, in order to be “fixedly connected to two edges of the two rotating semi-cylindrical panels”, it appears that multiple pressing plates are required. In the present specification, each pressing plate is attached to an edge of one of the two rotating semi-cylindrical panels, and it is unclear whether the Applicant intends the claim to require a single pressing plate or multiple pressing plates.
Claim 5 recites, “a gap between the push plate and the semicircular opening side” at lines 26-27 and again at lines 29-30. These recitations are indefinite. First, in regards to the initial recitation at lines 
Claim 6 recites, “the two ends of the yam collection box”. There is insufficient antecedent basis for this limitation in the claim. This recitation is indefinite because a box may have more than two ends (e.g., a square box arguably has four ends). It is unclear what particular ends of the box are being referred to. 
Claim 6 recites, “both ends of the accommodating portion” at line 5. This recitation is indefinite because the claim previously introduces “two ends of the accommodating portion”. It is unclear whether “both ends” refers to the “two ends”, or whether “both ends” intends to introduce additional ends. The lack of identical names and the lack of “the” at line 5 suggest new ends are being introduced. However, the similarity of names (i.e., “ends”) and ‘both’ and ‘two’ having nearly synonymous meanings indicates that the ends may be the same.
Claim 7 recites, “the two rollers being arranged at intervals”. There is insufficient antecedent basis for the recitation “the two rollers”. The claim previously introduces only “rollers”, and this introduction of “rollers” may include two or more rollers. It is unclear if the two rollers are the same as the rollers that are in coordination with the motor, or whether these are two different rollers. Likewise, it is unclear if “the rollers” includes, say, ten rollers, which of these rollers are referred to as “the two rollers”. Additionally, this recitation is indefinite because it is unclear how two rollers can be arranged at plural “intervals”. Is not there only a single space between the two rollers as disclosed? How can this 
Claim 8 at line 19 recites, “the roller”. This recitation is indefinite because claim 7 introduces multiple rollers such that it cannot be determined which particular roller is referred to by claim 8.
Claim 8 at lines 19-20 recites, “adjacent to the storage box”. This recitation is indefinite because it is unclear whether it is describing the location of the sensor or the location of the roller – the claim can be read either way, and each interpretation is consistent with the present disclosure (depending on which roller is referred to by “the roller”).
Claim 8 at line 22 recites, “the height” of the partitions. There is insufficient antecedent basis for this limitation in the claim. The partitions may have multiple heights, such that the particular height referred to by “the height” is unclear. An average height? A maximum height? A minimum height? Any height?
 Claims Not Subject to Prior Art Rejection & Pertinent Prior Art
Claims 1-8 are not subject to any prior art rejection under either of 35 USC 102 and 35 USC 103. However, no determination of allowability can be made in view of the issues identified above. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as follows:
CN 107028117 A to Shandong Jianzhu University discloses a food processing device having a relevant tailing device 6 shown in Fig. 8, and also having a rotary knife 4 along a side of a conveyor as shown in Fig. 1. 
CN 209268648 U to Chongqing City Wansheng discloses a device having a relevant accommodating portion 22 having a curved side surface.
CN 108274503 A to Guizhou Changshun Bamei discloses a potato slicer having a push plate ‘21’, although the push plate ‘21’ does not carry a blade.
KR 101431199 B1  to Kim et al. discloses a device for slicing ends from work carried by a conveyor.
US Pub. No. 2019/0054648 A1 to Adams et al. discloses a cutting machine having a relevant conveyor and controller.
US Pub. No. 2019/0152082 A1 to Turatti discloses a cutting machine having a relevant frame and conveyor. 
US Pat. No. 2,749,955 to Buechele discloses a potato dicing machine having a pusher that pushers a potato from a conveyor through a slicing frame.
US Pub. No. 2002/0166431 A1 to Benjamin discloses a food slicer having rod sets (see Figs. 9 and 10) that push a food product into a position for cutting.
	Upon a determination of allowability of claims 1-8, the examiner will provide a statement of reasons for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724